department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list at er ' ra th legend taxpayer a company b company c amount d date e date f date g ira x dear ira this is in response to your ruling_request dated submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date f she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake by company c which led to amount d being placed in a non-ira account with company c taxpayer a further represents that amount d has not been used for any other purpose taxpayer a made a written request on the proper company c form for a direct_rollover from ira x to ira y on date e however this requested transfer of amount d was not completed until approximately three months later on date f this was a transfer of individual retirement_funds between brokers and confusion during the administrative process resulted in the delay between date e and date f in addition since the transferring agent company b understood that the funds would be transferred into another custodial_account a form 1099-r was not issued to taxpayer a on date g taxpayer a discovered that amount d was being held in a non-ira account with company c rather than in ira y as taxpayer a requested an administrative error occurred in the transfer of amount d amount d has remained in the non-ira account with company c from the date of transfer without any further activity except for earnings based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable tc to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with her assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake by company c that resulted in amount d being placed in a non-ira account the documentation presented further demonstrates the intent of taxpayer a to complete a rollover of amount d from ira x directly to ira y therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d you are granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this ruling you may contact sincerely yours e donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
